NO. 07-02-0395-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL E

                                OCTOBER 14, 2002

                        ______________________________


                 PAUL ANTHONY CAUGHMAN-FANT, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                NO. 12,955-A; HONORABLE JACK YOUNG, JUDGE

                       _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ.1


                          ON ABATEMENT AND REMAND


      On September 25, 2002, we received a pro se notice of appeal from appellant Paul

Anthony Caughman-Fant. On October 7, 2002, we received a pro se letter from appellant




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. § 75.002(a)(1) (Vernon Supp. 2002).
requesting the appointment of an attorney to prosecute his appeal. We have received

nothing further in connection with the appeal.


      The notice of appeal indicates appellant’s intent to appeal his conviction. This state

of the record requires us to remand the case to the 47th District Court of Randall County

to conduct hearings as mandated by Texas Rules of Appellate Procedure 37.3(2) and

38.8. Upon remand, the judge of the trial court shall immediately cause proper notices to

be given and conduct a hearing to determine:


      1. If appellant is indigent and if the appointment of an attorney is necessary.

      2. If it be determined that an attorney should be appointed, the name
      address, and State Bar of Texas identification number of the attorney
      appointed.

      3. If appellant is not indigent, whether he has failed to make the necessary
      arrangements for prosecuting his appeal, and he has not done so, what
      orders are necessary to ensure those arrangements are made.

      4. If any other orders are necessary to ensure the diligent and proper
      pursuit of appellant’s appeal.


      In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. These supplemental records shall be submitted to this court not later

than December 2, 2002.


      It is so ordered.



                                             2
                      Per Curiam
Do not publish.




                  3